In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-15-00130-CV


                                       C. H., APPELLANT

                                                V.

                                        J. H., APPELLEE

                           On Appeal from the 324th District Court
                                   Tarrant County, Texas
           Trial Court No. 324-549526-14, Honorable Jerome S. Hennigan, Presiding

                                         May 20, 2015

                               MEMORANDUM OPINION
                     Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, C.H., filed notice of appeal of the trial court’s December 22, 2014

Judgment awarding appellee, J.H., $381,342.47 plus post-judgment interest in

damages.1 By letter dated March 18, 2015, C.H. was notified that a filing fee of $195

had not been paid, and failure to do so by March 30 could result in the appeal being

dismissed pursuant to Texas Rule of Appellate Procedure 42.3(c). No fee having been


       1
          J.H. timely filed a notice of cross-appeal of the same judgment. To effectuate the present
dismissal, J.H.’s cross-appeal has been severed into cause no. 07-15-00203-CV, where it remains
pending and will proceed in due course.
received within the deadline, by letter dated April 17, 2015, C.H. was again advised of

the outstanding filing fee and the consequences of failing to pay. This notice gave C.H.

until May 1 to pay the filing fee. Despite two notices and a reasonable time in which to

comply with this Court's request, C.H. has failed to pay the filing fee. As such, this

Court is authorized to dismiss this appeal. See TEX. R. APP. P. 42.3(c).


      Consequently, this appeal is dismissed.




                                                Per Curiam




                                            2